Order entered February 18, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     Nos. 05-14-00418-CR
                                      & 05-14-00419-CR

                          DIANA FLORES PEINADO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F-1025782-L

                                          ORDER
       The Court has before it appellee the State of Texas’s February 17, 2015 “First Motion for

Extension of Time to File Brief.” We GRANT the motion and ORDER that appellee’s brief be

filed on or before March 19, 2015.


                                                     /s/   ROBERT M. FILLMORE
                                                           PRESIDING JUSTICE